            Case 1:21-cr-00175-TJK Document 148 Filed 08/23/21 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                v.                            :      Case No. 21-CR-175-2 (TJK)
                                              :
JOSEPH BIGGS,                                 :
                                              :
                      Defendant.              :

PARTIES’ JOINT MOTION TO ADJUST DEADLINES IN CONNECTION WITH DEFENDANT
   BIGGS MOTION TO REOPEN HEARING AND FOR RELEASE FROM DETENTION

       The Parties hereby respectfully move this Court for an Order to adjust the filing deadlines

in connection with Defendant Biggs’ Motion to Reopen Hearing and for Release from Detention

(the “Motion to Reopen”). ECF 137. The adjustment to the filing deadlines would allow Defendant

Biggs to file a supplement to the Motion to Reopen and provide sufficient time for the parties to

file the necessary opposition and reply briefing 14 and 21 days (respectively) after the filing of

Defendant Biggs’ supplemental filing.

       In support of this motion, the Parties state the following:

       1.       On Sunday, August 8, 2021, Defendant Biggs filed the Motion to Reopen. Under

the local rules, the government’s opposition to Defendant Biggs’ motion is due Monday, August

23, 2021, absent further action from the Court.

       2.       On Monday, August 23, 2021, Defendant Biggs advised government counsel that

Defendant Biggs intended to supplement Biggs’ Motion to Reopen with an additional filing on

August 23 or August 24, 2021. Defendant Biggs suggested to government counsel that a

consolidated opposition by the government would increase judicial economy by reducing the

number of briefs filed with the Court.
            Case 1:21-cr-00175-TJK Document 148 Filed 08/23/21 Page 2 of 2




       3.       While the government is prepared to file its opposition on August 23, 2021, the

government concurs with Defendant Biggs that consolidated briefing is preferable.

       4.       The Parties respectfully request that the Court grant this motion to permit

Defendant Biggs to supplement the Motion to Reopen and to set the following briefing schedule:

                a. Defendant Biggs supplement to Motion to Reopen to be filed on or before

                   August 24, 2021;

                b. The government’s opposition to Defendant Biggs’ Motion to Reopen to be filed

                   on or before September 7, 2021.

                c. Defendant Biggs reply (if any) to be filed on or before September 14, 2021.

       WHEREFORE, the Parties request that the Court grant the Parties’ motion and enter the

attached, proposed order.



                                             Respectfully submitted,


                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793

                                             /s/ Jason McCullough
                                             JASON B.A. MCCULLOUGH, DC Bar No. 998006
                                             LUKE M. JONES, VA Bar No. 75053
                                             U.S. Attorney’s Office for the District of Columbia
                                             Assistant United States Attorneys
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-7233
                                             jason.mccullough2@usdoj.gov




                                                2
